PER CURIAM.
Babylon International, Inc. (“Babylon”) seeks certiorari review of the trial court’s order denying Babylon’s amended emergency motion for writ of mandamus, in which Babylon sought to compel the City of Miami (“City”) to issue a demolition permit. As Babylon did not possess a clear legal right to the issuance of a demolition permit by the City, see De Groot v. Sheffield, 95 So.2d 912, 916 (Fla. 1957) (holding that mandamus is a “proceeding to enforce a clear legal right to the performance of a clear legal duty”), there was no departure from the essential requirements of law. See Holmes Reg’l Med. Ctr. v. Dumigan, 151 So.3d 1282, 1283 (Fla. 5th DCA 2014) (stating that a petitioner must establish, among other things, a departure from the essential requirements of law to obtain certiorari relief). Accordingly, we deny Babylon’s petition for writ of certiorari.
Denied.